Citation Nr: 0717332	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
left eye.

2.  Entitlement to a compensable evaluation for recurrent 
left ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1973 to 
September 1977, and again from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2001 and December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia that denied a compensable 
evaluation for the veteran's service-connected left ear 
condition, and also denied the veteran's application to 
reopen his claim of entitlement to service connection for a 
disability of the left eye.  The veteran perfected a timely 
appeal of these determinations to the Board. 

In November 2003, the veteran requested a hearing before a 
member of the Board in Washington, DC.  By way of an October 
2006 letter, VA informed the veteran that the requested 
hearing was scheduled for January 22, 2007.  Under the 
applicable regulation found at 38 C.F.R. § 20.702(c), if VA 
does not receive a request for a change in the scheduled 
hearing at some point before the two week period immediately 
preceding the scheduled hearing date, that scheduled hearing 
date becomes fixed.  Here, no request for such a change was 
received at VA by the date two weeks prior to the scheduled 
hearing (January 8, 2007), and the scheduled hearing date was 
fixed.  Thereafter, on January 17, 2007, five days prior to 
the hearing, the Board received a request that the hearing be 
rescheduled.  The only stated reason for the request was the 
vague reason, "[d]ue to [the veteran's] disability".  

Under 38 C.F.R. § 20.702(c), after a hearing date has been 
fixed, a change in that hearing date will only be granted for 
good cause.  Whether good cause for establishing a new 
hearing date has been shown will be determined by the 
presiding member of the Board of Veterans' Appeals assigned 
to conduct the hearing.  There is no indication in the record 
that the request for a rescheduled hearing was granted.  The 
veteran failed to report for the scheduled January 2007 
hearing, and in March 2007, the Board denied the veteran's 
motion to reschedule his hearing for lack of good cause 
shown.  38 C.F.R. § 20.702(c) (2006).  

The Board notes that the veteran submitted statements in 
February and March 2007 discussing his belief that VA had 
given oral consent over the telephone for him to have a 
change in his hearing date, and elaborating as to the reasons 
why he had problems with attending the January 22, 2007 
hearing.  There is no indication in the record that any VA 
personnel authorized a change in the veteran's scheduled 
hearing date.  The presiding member of the Board of Veterans' 
Appeals assigned to conduct the January 2007 hearing has 
ruled on the matter, denying the veteran's motion for a new 
hearing date in accordance with 38 C.F.R. § 20.702.

Subsequent to the most recent (May 2006) supplemental 
statement of the case (SSOC), the veteran submitted 
additional evidence that was not accompanied by a waiver of 
RO consideration.  This evidence, however, is not related to 
the veteran's current claims.  A remand to the RO for 
consideration of this evidence is therefore unnecessary.


FINDINGS OF FACT

1.  In a September 1989, the RO last denied the veteran's 
claim of entitlement to service connection for a disability 
of the left eye, finding that the veteran did not have a 
current disability; the veteran was notified of the decision 
and his appellate rights and he did not appeal this 
determination.

2.  No evidence has been added to the record since the 
September 1989 rating decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the case.  

3.  The veteran's left ear condition is not manifested by 
swelling; dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment. 




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for service 
connection for a disability of the left eye.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

2.  The criteria for a compensable evaluation for the 
veteran's service-connected left ear condition are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.87, Diagnostic Code 6210 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 
No. 04-81 (U.S. Vet. App. March 31, 2006)).  The VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The rule 
is effective November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in letters dated in April 2002, June 2005, and 
March 2006, provided the veteran with the notice required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was 
notified that he must provide "new" evidence that is 
evidence that must be in existence and submitted to VA for 
the first time, and "material" evidence, that is evidence 
that pertains to the reason the claim was previously denied.  
The veteran was also furnished notice of the type of evidence 
needed in order to substantiate his claims for service 
connection, as well as the type of evidence VA would assist 
him in obtaining.  The veteran was informed that he should 
send to VA evidence in his possession that pertains to the 
claim, and he was advised of the basic law and regulations 
governing the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  The RO provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claims, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
May 2006 Statement of the Case, and prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file since September 1989 consists of post-service 
medical treatment records, VA audio and ear examinations, VA 
examinations related to a cold injury claim, and statements 
submitted by the veteran in support of his claims.  Other 
records associated with the veteran's claims file consist of 
the veteran's service medical records, post-service private 
and VA treatment reports dated prior to September 1989, and 
statements submitted by the veteran in support of his claims.  
Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Application to reopen a claim of entitlement to 
service connection for 
a disability of the left eye.

By way of an April 1985 decision, the RO denied the veteran's 
claim for entitlement to service connection for an eye 
disorder finding that the veteran did not have a current 
disability.  In a September 1989 decision, the RO again 
denied service connection for a left eye disorder based on 
the fact that there was no diagnosed left eye disability.  
The veteran was notified of the decision and did not appeal.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Here, the Board notes that the VCAA is effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because he filed it at the RO prior to August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
appellant filed his application to reopen his claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this case, evidence submitted after September 1989, 
consists of post-service medical treatment records, VA audio 
and ear examinations, VA examinations related to a cold 
injury claim, and statements submitted by the veteran in 
support of his claims. 

In this case, the medical records submitted by the veteran 
dated since September  1989 do not indicate that the veteran 
has been diagnosed with a disability of the left eye.  
Treatment notes indicate that the veteran has had complaints 
of pain around his left ear that at times radiate to the left 
eye.  But no separate left eye disability has been 
identified.

Because the medical records submitted since September 1989 do 
not show any currently diagnosed left eye condition, this 
additional medical evidence submitted since 1991 cannot be 
considered new, as defined by 38 C.F.R. § 3.156.  See also 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  

Additionally, because none of the evidence submitted since 
the 1989 RO decision addresses the basis of the original 
denial (the lack of a current disability and evidence 
connecting the disability to service, or an in-service 
injury), such evidence is not "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2001).  

While the veteran may feel that he has a left eye disability 
that is related to service, as a layperson, the veteran's 
assertions of medical causation are insufficient to reopen 
his claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 
The veteran can report his symptoms, but his statements as to 
cause, onset or claimed aggravation must be supported by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen this finally disallowed claim.  
As such, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Having determined that no new and material evidence has been 
added to the record, the appellant's claim of service 
connection for a disability of the left eye is denied.



III.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2006).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  In this matter, the veteran has not appealed from 
the RO decision assigning his initial evaluation, and staged 
ratings are not for consideration.  

The veteran's left ear condition is currently rated as 
noncompensable under Diagnostic Code 6210 of the Rating 
Schedule.  Under this Code, chronic otitis externa warrants a 
maximum 10 percent evaluation where the condition is 
productive of swelling; dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.  

In this case, the medical evidence dated since the veteran 
filed his claim for an increased rating consists primarily of 
an October 2002 VA examination.  The examiner noted the 
veteran's medical history and an examination of the veteran's 
left ear showed no redness in the canal.  The examiner 
indicated, however, that landmarks were poorly seen and that 
he had a bulging TM.  The veteran was diagnosed with acute 
chronic left otitis and placed on antibiotics.  

The veteran's treatment records since his claim was filed in 
2001 also indicate left ear problems, to include left ear 
pain and the sensation of water draining in his left ear.  
Treatment notes show ear pain, but no perforations or hearing 
loss.  Generally, the symptoms noted in these records were 
either similar to or less than what was indicated in the 
October 2002 VA examination.  

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's left ear condition is not 
warranted.  As noted above, in order to warrant a compensable 
evaluation for this condition, the veteran's left ear 
disability must be manifested by swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.  These symptoms are not present in this 
case.  

The Board has considered the veteran's testimony and 
statements that are of record.  Contentions of the veteran, 
however, no matter how well meaning, without supporting 
medical evidence, is not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

1.  New and material evidence not having been submitted to 
reopen the claim of service connection for a disability of 
the left eye, the appeal is denied.

2.  Entitlement to a compensable evaluation for recurrent 
left ear infections is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


